     Case 2:99-cr-00145-PMP-RJJ Document 194 Filed 07/20/20 Page 1 of 1


1

2

3                               UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                  ***

6     UNITED STATES OF AMERICA,                          Case No. 2:99-cr-0145-PMP-RJJ

7                                    Plaintiff,                       ORDER
             v.
8
      DAVID BENNETT,
9                                 Defendant.

10

11          This matter is before the Court to clarify the order of restitution previously entered

12   as part of the Judgment filed in this criminal case (“Judgment”) (ECF No. 148), following

13   the sentencing held on September 19, 2001 (ECF No. 143). Upon further review of the

14   restitution order in this case, the specific information needed to complete the order of

15   restitution was not made a part of the Judgment. The Court thus finds good cause exists

16   to modify the restitution order to clarify to whom Defendant owes restitution.

17          It is therefore ordered that Defendant must make restitution to the following payee

18   in the following amount:

19          Name of Payee: DEPT OF DEFENSE- SGLI
20          Amount of Restitution: $201,568.00

21          Total Amount of Restitution ordered: $201,568.00**

22          **Joint and Several with co-defendants Ellen Bennett and Scott Bennett

23          DATED THIS 20th day of July 2020.

24

25
                                                  MIRANDA M. DU
26                                                CHIEF UNITED STATES DISTRICT JUDGE

27
28
